
	
		I
		112th CONGRESS
		2d Session
		H. R. 5538
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2012
			Mr. Young of Indiana
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the rate of duty on Long
		  pile fabrics of man-made fibers.
	
	
		1.Long pile
			 fabrics of man-made fibers
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Long pile fabrics of man-made fibers (provided
						for in subheading 6001.10.20)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
